DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 19-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 29 each recite the subject matters of: a longitudinal axis of the first end portion oriented at an angle with respect to a longitudinal axis of the middle portion; but they each fail to clarify:  
whether or not any of the recited longitudinal axes of the recited pillar structure is definitely along a lateral orientation/direction or a vertical orientation/direction of the corresponding 3D structures of the recited middle and/or end portions of the 3D pillar structure; and/or
how or in what sense each of the longitudinal axes of the recited middle and end portions is definitely defined, and/or what is the definite shape for each of the recited middle and end portions that definitely defines the corresponding longitudinal axis, given that different sections in each of the recited end and/or middle portions, especially at the end portions in the instant application, may have certain curved and/or irregular edges/shapes and/or different length/width ratios.
Claim 23 recites the subject matters of: the digit line oriented at an angle from about 30° to about 60° with respect to the first end portion and the second end portion; but they each fail to clarify:  
whether or not any of the recited angle is definitely measured with respect to a lateral orientation/direction or a vertical orientation/direction of the 3D structure of the recited first and/or second end portions of the recited pillar structure; and/or
whether or not each of the orientation/direction of the recited end portions is definitely defined, and/or what is the definite shape for each of the recited end portions that definitely defines its corresponding orientation/direction, given that different sections in the end portions, may have certain curved and/or irregular edges/shapes and/or different length/width ratios; and/or 
whether or not the recited end portions definitely have a same orientation/direction, or different or opposite orientations/directions; and/or
whether or not the central portion and each of the end portions definitely have a same orientation/direction, or different orientations/directions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 23-35, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2020/0066730; of record).
Guo discloses a microelectronic device (Figs. 1-11), comprising: semiconductive pillar structures (138) each individually comprising a digit line contact region (138a) disposed laterally between two storage node contact regions (138b); digit lines 148; word lines 143; at least one semiconductive pillar structure of the semiconductive pillar structures comprising (see Fig. 5, which is further annotated by the examiner as presented below, wherein each of the annotated arrowed lines of the longitudinal axes is defined based on the line of centers of weight of sections in the middle or end portions, i.e., the central line of the individual end or middle portion):


    PNG
    media_image1.png
    1137
    1248
    media_image1.png
    Greyscale
	a first end portion (such as the upper one of 138b) comprising a first storage node contact region; a second end portion (such as the lower one of 138b) comprising a second storage node contact region; and a middle portion (138a) between the first end portion and the second end portion and comprising the digit line contact region, a longitudinal axis of the first end portion oriented at an angle with respect to a longitudinal axis of the middle portion.
Regarding claims 4-5 and 23-28, in addition to what have been discussed above, it is further noted that: the inclining angle for the semiconductive pillar in the above device of Guo can be anything that is between about 0°and about 90°, which naturally covers each of the resulting angles recited these claims.
Regarding claims 23-28, in addition to what have been discussed above, it is further noted that: the above device (particularly see Fig. 11) further comprises: an input device (506); an output device (508); a processor device (504) operably coupled to the input device and the output device; and a memory device operably coupled to the processor device and comprising the above microelectronic device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 23-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 20-31 of copending Application No. 16/992,589 (reference application; also see US 2022/0051699 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of: A microelectronic device, that can naturally and/or obviously comprises: semiconductive pillar structures each individually comprising a digit line contact region disposed laterally between two storage node contact regions, at least one semiconductive pillar structure of the semiconductive pillar structures comprising: 
a first end portion comprising a first storage node contact region; a second end portion comprising a second storage node contact region; and a middle portion between the first end portion and the second end portion and comprising the digit line contact region, a longitudinal axis of the first end portion oriented at an angle with respect to a longitudinal axis of the middle portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


ISSUES REGARDING PETITION TO EXPUNGE UNDER 37 C.BLR. § 1.59
In response to the DECISION ON PETITION dated 8/19/2022, during prosecution on the merits of the instant application the examiner has found and determined that:
The RCE and Accompanying Amendment filed on January 26, 2022, as identified in the petition, are not considered to be material to the merits of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898